The personal representatives of the deceased plaintiff and not his heirs at law should be substituted. Leases for years are deemed assets and go to the personal representatives for distribution as a part of the personal estate of the deceased. (Code Civ. Pro. § 2712.) They are expressly excepted from the term "real property" as defined by section 80 of the Decedent Estate Law. The context and reference to section 27, 1 R.S. 754, pt. 2, ch. 2, from which the section was derived, removes whatever doubt the punctuation might create on that point.
The motion is denied, with ten dollars costs.
CULLEN, Ch. J., GRAY, WILLARD BARTLETT, CHASE, CUDDEBACK, HOGAN and MILLER, JJ., concur.
Motion denied.